Citation Nr: 0936735	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an unspecified left 
eye condition.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a right mandible condyle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to 
September 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO, inter alia, 
denied service connection for an unspecified left eye 
condition and continued the noncompensable rating for 
residuals of a right mandible condyle fracture.  In August 
2004, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2004, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2004.

In August 2005, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

In July 2006, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After completing the further 
development, the AMC continued the denials of the claims (as 
reflected in an August 2007 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.  

In March 2008, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In a March 2008 decision, the Board denied the claims for 
service connection for an unspecified left eye condition and 
for an increased (compensable) rating for residuals of right 
mandible condyle fracture.  The Veteran, in turn, appealed 
the Board's decision on these claims to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2009, 
representatives for the appellant and the VA Secretary filed 
a Joint Motion with the Court.  By Order dated later in April 
2009, the Court granted the Joint Motion, vacating the March 
2008 Board decision, and remanding the matters on appeal to 
the Board for further proceedings consistent with the Joint 
Motion.

The Board's decision on the matter of service connection for 
an unspecified left eye condition, is set forth below.  The 
claim for an increased (compensable) rating for residuals of 
a right mandible condyle fracture is addressed in the remand 
following the order; this matter is being remanded to the RO, 
via the AMC in Washington, DC.  The RO will notify the 
Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in April 
2008, the Veteran filed a claim for service connection for 
diabetes.  The claim for service connection for diabetes has 
not yet been addressed by the RO.  As such, this matter is 
not properly before the Board, and is thus referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The only diagnosed disabilities of the Veteran's left 
eye-cataracts and dry eye syndrome-were diagnosed more than 
fifty years after service; and the persuasive medical 
opinions on the question of a medical relationship between 
any left eye disability and the claimed in-service injury 
weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for an unspecified left 
eye condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter and a July 
2006 post-rating letter, the RO/AMC provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for a left 
eye condition, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The July 2006 VCAA letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The July 2006 letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
July 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the March 2004 
letter.  After issuance of the July 2006 letter, and 
opportunity for the Veteran to respond, the August 2007 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, a 
January 2007 VA medical opinion and the report of a January 
2007 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2005 hearing, along with various statements submitted 
by the Veteran and his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In this regard, the Board has considered the fact that, in 
support of his claim for service connection, the Veteran 
submitted an August 2005 statement from his physician at the 
Hampton VA Medical Center (VAMC), Dr. Carolyn Love.  Dr. Love 
stated, "Left eye is SC."  In July 2006, the Board remanded 
the claim for service connection for an unspecified left eye 
condition so that the claims file could be forwarded to Dr. 
Love for a supplemental statement, clarifying whether that 
notation was intended as an opinion that a left eye condition 
should be service connected and, if so, the rationale for 
that opinion.  The Board added that the RO should arrange for 
the Veteran to undergo examination only if the physician was 
unable to provide the requested opinion without examining the 
Veteran.  

On January 23, 2007, a physician at the Hampton VAMC provided 
a medical opinion regarding the Veteran's claimed left eye 
condition.  The physician opined that the Veteran's current 
left eye conditions (diabetic retinopathy and early 
cataracts) were not caused by or a result of his left jaw 
injury while in the military.  In providing a rationale for 
this opinion, the physician stated that he had reviewed the 
records and the Veteran had diabetic retinopathy and early 
cataracts.  He added that these diagnoses were a result of 
disease process and aging.  The physician commented that the 
August 2005 statement was made by Dr. Carolyn Love, who no 
longer worked at the Hampton VAMC, and that no rationale was 
given for her statement.  

In the Joint Motion, the parties pointed out that, while the 
January 2007 VA medical report indicated that Dr. Love no 
longer worked at the Hampton VAMC, there was no indication 
whether she continued to work at a VAMC and whether, 
therefore, the remand instructions that the claims file be 
sent to her and that she be asked to clarify her opinion 
could be carried out.  See Joint Motion, at 4-5.  The Board's 
research reflects that Dr. Carolyn Love is not listed in VA's 
Global Address Book.  Accordingly, there is no indication 
that she is currently employed at a VA facility other than 
the Hampton VAMC.  As such, the claims file cannot be sent to 
her for clarification of her August 2005 opinion.  

The Board has also considered the fact that, in the July 2006 
remand, the RO was instructed to arrange for the Veteran to 
undergo VA examination only if the physician was unable to 
provide the requested opinion without examining the Veteran.  
The Veteran was afforded a VA eye examination in January 
2007.  While the examiner reviewed the claims file, examined 
the Veteran, and rendered an opinion regarding any residual 
damage to the left eye from any reported injury, the examiner 
did not specifically address the August 2005 statement from 
Dr. Love. Nevertheless, the medical opinion rendered on 
January 23, 2007, one week prior to the VA eye examination, 
did specifically address Dr. Love's August 2005 opinion.  As 
the January 2007 opinion was based on review of the claims 
file, was supported by stated rationale, and specifically 
addressed the August 2005 statement of Dr. Love, the Board 
finds that the AMC has substantially complied with the 
Board's remand order.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  As such, further VA 
examination in regard to the left eye is not warranted.  

The Board further notes that the January 2007 VA eye 
examination report includes the summary of an October 2006 VA 
eye treatment note.  The examination report reflects that the 
Veteran underwent an eye examination at the Hampton VAMC, and 
that the diagnoses were diabetic retinopathy, cataracts, and 
decreased best corrected vision in each eye.  Records of VA 
treatment from the Hampton VAMC, dated from May 2005 to July 
2006 have been associated with the claims file.  While the 
full report of the October 2006 VA eye treatment has not been 
associated with the claims file, that report was summarized 
and considered in the January 2007 VA examination report.  As 
the summary of that report does not suggest that it makes any 
reference to a relationship between the Veteran's claimed 
left eye condition and service-the very matter on which this 
case turns-a remand to obtain this record would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Significantly, in an October 2007 SSOC Notice 
Response form, the Veteran indicated that he had no other 
information or evidence to submit.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the claim.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2009).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for an unspecified left eye condition are 
not met.

The Veteran contends that he has a left eye condition related 
to an injury in service.  During his Board hearing, the 
Veteran testified that his eye was swollen on one side and he 
suffered from blurry vision as a result of an in-service eye 
injury.  

The eye-related findings in the VA and private treatment 
records and on January 2007 VA examination were mostly 
normal, but some abnormalities were noted.  For example, VA 
treatment records dated in June 2005, August 2005, November 
2005, February 2006, and April 2006 indicate that the pupils 
were equally round and reactive to light and accommodation 
(PERRL) and extraocular movements were intact (EOMI).  A June 
2005 VA treatment record also indicates that the eyes were 
anicteric (without jaundice) and there was no active disease 
in the conjunctiva.  A May 2005 VA treatment record indicates 
left eye scarring and mild opacity.  An August 2005 VA 
treatment record indicates decreased vision in the left eye.  
In addition, January and May 2006 VA optometry treatment 
records contain diagnoses of moderate nonproliferative 
diabetic retinopathy, longstanding headaches secondary to 
previous trauma of the left eye, and dry eye syndrome of both 
eyes.  An April 2006 private treatment record notes chronic 
left eye pain for the past forty years, but indicates that 
the conjunctivae and lids were normal and that the pupils 
were equal, round reactive to light and accommodation.

As noted above, in support of his claim for service 
connection, the Veteran submitted an August 2005 statement 
from his physician at the Hampton VAMC, in which she simply 
stated, "Left eye is SC."  In a January 2007 VA medical 
opinion, a physician specifically addressed this statement.  
The physician indicated that Dr. Love no longer worked at the 
Hampton VAMC.  He noted that no rationale had been given for 
her August 2005 opinion.  After reviewing the Veteran's 
service treatment records and VA treatment records, the 
physician opined that the Veteran's current left eye 
conditions, diabetic retinopathy and early cataracts, were 
not caused by or result of his left jaw injury while in the 
military.  In providing a rationale for this opinion, the 
physician acknowledged that an extensive review of the 
records was done, and that the diagnoses of diabetic 
retinopathy and early cataracts were a result of disease 
process and aging.  

The Veteran was afforded a VA eye examination later in 
January 2007.  He gave a history of being hit in the left eye 
with "a devil ball" in service.  He reported that his 
vision was blurry for a few months, but then cleared back up.  
He added that it caused hemorrhaging in his face, and he 
described longstanding pain associated with it around the 
left eye.  The Veteran stated that he had no pain in the eye 
itself and no lasting effects on vision.  The diagnoses 
following examination were moderate non-proliferative 
diabetic retinopathy, in each eye, and senile cataracts with 
decreased best corrected vision, in each eye.  The examiner 
noted the Veteran's claimed left eye injury but also noted, 
accurately, that while the service treatment records reflect 
a right eye injury, there is no evidence in these or any 
other records of a left eye injury.  The VA examiner also 
indicated that, assuming that the injury occurred, it had 
healed with some residual facial pain and "no other lasting 
sequelae."   The examiner opined that there was no evidence 
of any residual damage to the left eye from any reported 
injury.  

The Board notes, initially, that refractive error is not a 
disease or injury within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2009); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Hence, any 
decreased vision resulting from refractive error does not 
constitute a disability for which service connection may be 
granted and compensation payable.  While service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)), there is no medical indication of such in this 
case.  

As for symptoms such as scarring, mild opacity, and facial 
pain, the Board notes that, such symptoms, alone, without 
evidence that they caused impairment of earning capacity or 
evidence of underlying pathology, do not constitute 
disabilities for compensation purposes.  See Allen v. Brown, 
7 Vet. App. 539 (1995).  See also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As for diabetic retinopathy 
and headaches, the Veteran has not claimed service connection 
for these disabilities.

Thus, the only diagnosed disabilities of the Veteran's left 
eye appear to be cataracts and dry eye syndrome.  However, 
these disabilities were first diagnosed more than fifty years 
after service.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the evidence does not persuasively establish a 
nexus between either disability and service.  Contrary to the 
Veteran's written statements and hearing testimony, there is 
no evidence in the service treatment records of any in-
service left, as opposed to right, eye injury.  Examination 
of the eyes was normal on separation examination in August 
1955.

Further, the competent, probative medical opinions on the 
question of whether any current left eye disability is 
related to service are those of the physician who prepared 
the January 2007 medical report and that of the January 2007 
VA examiner.  In this regard, the physician specifically 
stated that the Veteran's diabetic retinopathy and cataracts 
were not the result of his claimed in-service injury, but, 
rather, were the result of disease process and aging.  The VA 
examiner also clearly stated that there was no evidence of 
any residual damage to the left eye from any reported injury.  
As the opinion of the physician was based on review of the 
record and supported by stated rationale, and the opinion of 
the VA examiner was based on review of the record and 
examination of the Veteran, the Board finds these opinions-
that any left eye symptomatology is not residual to the 
claimed in-service eye injury-is probative of the medical 
nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).

By contrast, the Board finds that, without any explanation, 
the August 2005 handwritten notation from Dr. Love is not 
probative evidence on the medical nexus question.  Although 
written by a physician, this cryptic notation does not 
identify a specific disability of the left eye or explain why 
the physician concluded that service connection was warranted 
for any such disability.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record).

As such, the persuasive medical opinion evidence weighs 
against the claim.

In addition to the medical evidence noted above, the Board 
has considered the Veteran's testimony that he has a current 
left eye disability manifested by swelling and blurry vision 
that is related to an in-service eye injury.  However, 
medical matters such as the identification or etiology of a 
disability are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As a layperson, the Veteran is not shown to possess 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter-to include the etiology of any current disability of 
his left eye.  See Bostain v. West, 11 Vet. App. at 127.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, the lay assertions in this 
regard-to include any argument advanced by the Veteran's 
representative, on his behalf-have no probative value.

The Board further notes the Veteran's testimony that, during 
his July 28, 2005 examination, a VA physician stated to "a 
trainee" that the Veteran's high blood pressure and other 
conditions resulted from the Veteran's prior left eye injury, 
and that the VA physician entered this information into a 
computer.  However, the Board's review of the VA treatment 
records, including a record of VA treatment on the date 
indicated, reflects that no such opinion has been recorded.  
As such, the Veteran's unsupported assertion of what a doctor 
allegedly told him does not, in and of itself, constitute 
competent, persuasive evidence of the required nexus.  See 
Robinette v. Brown, 8 Vet App. 69, 77 (1995).  

For all the foregoing reasons, the claim for service 
connection for an unspecified left eye condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for an unspecified left eye condition is 
denied.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
the claim remaining on appeal is warranted.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

The Board notes that, in July 2006, the Board remanded the 
claim for an increased (compensable) rating for residuals of 
right mandible condyle fracture to obtain a VA examination to 
evaluate the symptomatology associated with the Veteran's 
service-connected disability.  Specifically, the Board 
instructed that the examination report should include 
discussion of the Veteran's documented medical history and 
assertions.  

The Veteran was afforded a VA dental examination in January 
2007.  The Veteran described constant difficulty chewing some 
foods and a history of moderate neck pain which was constant 
or nearly constant.  The diagnosis was a normal TMJ and TMD 
examination.  The examiner noted indicated that no functional 
impairment secondary to the jaw fracture was noted, but that 
difficulty chewing was due to loss of teeth secondary to 
chronic periodontitis, not the jaw fracture.    

In the Joint Motion, the parties indicated that the July 2006 
remand required a discussion of both the appellant's history 
and his assertions, and that the Board erred in failing to 
ensure that the VA examination report satisfied this 
requirement.  See Joint Motion, at 2.  The parties pointed 
out that, during the August 2005 hearing, the Veteran had 
testified that his jaw pain was constant, at level 10 without 
medication, and that he could not eat and his jaw was sore 
all the time.  The parties noted that the January 2007 VA 
examiner described the Veteran's history of pain as moderate, 
and at a constant or nearly constant frequency, and that the 
examiner indicated that she found no functional impairment 
due to the jaw fracture; however, the parties indicated that 
this examination report did not satisfy the remand 
requirements because it did not include discussion of the 
Veteran's documented medical history and assertions.  See 
Joint Motion, at 2.  Specifically, the parties stated that 
the examiner did not discuss the Veteran's assertions 
regarding the level of pain caused by his jaw fracture 
residuals.  See Joint Motion, at 3-4.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997)  (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

The above findings require that the Board remand the claim so 
that the Veteran may be afforded a new VA examination which 
addresses the Veteran's documented history and assertions, to 
specifically include the description of symptoms provided 
during the August 2005 hearing.  

Additionally, as discussed in the Joint Motion, the Veteran's 
jaw disability is rated under Diagnostic Code 9904, 
applicable to malunion of the mandible.  This diagnostic code 
provides a noncompensable rating for slight displacement of 
the mandible, while moderate displacement warrants a 10 
percent rating and severe displacement warrants a 20 percent 
rating.  38 C.F.R. § 4.150, Diagnostic Code 9904.  The note 
to this diagnostic code indicates that these questions are 
dependent upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904, Note.  As the claim is being remanded, the examiner 
should address whether the Veteran's pain associated with his 
service connected jaw disability results in loss of motion or 
masticatory function.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA dental examination, by an appropriate dentist or 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination, without good cause, shall result in denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records. The claims 
file currently includes outpatient treatment records from the 
Columbia VAMC (dated from November 2003 to May 2006) and the 
Hampton VAMC (dated from May 2005 to July 2006). The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain any outstanding records 
of treatment pertinent to the claim remaining on appeal, from 
the Columbia and Hampton VAMCs, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim remaining on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, for 
the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment pertinent to 
the claim remaining on appeal, from the 
Columbia VAMC (since May 2006) and the 
Hampton VAMC (since July 2006).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim remaining on 
appeal, that is not currently of record.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA dental examination, by a dentist o 
physician, for evaluation of his 
residuals of a right mandible condyle 
fracture.  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the dentist or 
physician designated to examine the 
Veteran, and the report of the 
examination should reflect consideration 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The examiner is requested to identify all 
pathology attributable to the Veteran's 
service-connected residuals of a right 
mandible condyle fracture.  The examiner 
should indicate whether this disability 
results in slight, moderate, or severe 
displacement of the mandible, and should 
comment on the Veteran's description of 
his condition, in particular his August 
2005 hearing testimony (discussed above).  
The examiner should also discuss the 
impact, if any, of pain and soreness on 
loss of motion or masticatory function.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7. After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim remaining 
on appeal. If the Veteran fails, without 
good cause, to report to the examination, 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate. 
Otherwise, the RO should adjudicate the 
claim remaining on appeal in light of all 
pertinent evidence and legal authority, 
addressing whether staged rating of the 
disability, pursuant to Hart (cited to 
above), is appropriate.

8. If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is, again, 
reminded that this appeal has been advanced on the Board' 
docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


